2021 UT App 101



               THE UTAH COURT OF APPEALS

                   JASON T. STEVENSON,
                        Petitioner,
                             v.
   LABOR COMMISSION, PSC LLC, ACE AMERICAN INSURANCE,
   AMERICAN NUTRITION, AND PHOENIX INSURANCE/TRAVELERS
                       Respondents.

                           Opinion
                       No. 20200266-CA
                   Filed September 30, 2021

               Original Proceeding in this Court

        Rex C. Bush, Virginius Dabney, and Stony Olsen,
                    Attorneys for Petitioner
       Mark R. Sumsion and Lori L. Hansen, Attorneys for
         Respondent American Nutrition and Phoenix
                     Insurance/Travelers
       Christin Bechmann, Mark R. Sumsion and Jeffrey A.
        Callister, Attorneys for Respondent PSC LLC and
                      Ace American Insurance

    JUDGE DIANA HAGEN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN M. HARRIS
                        concurred.

HAGEN, Judge:

¶1    Jason T. Stevenson brought a claim against two of his
former employers for workers’ compensation benefits related to
his chronic lung disease, which he alleges resulted from his
exposure to toxic fumes at work. An administrative law judge
(the ALJ) dismissed the claim as untimely, and the Utah Labor
Commission affirmed that decision. Because we find that the
Commission correctly interpreted the operative statute, and that
                  Stevenson v. Labor Commission


its timeliness findings were supported by substantial evidence,
we decline to disturb the Commission’s decision.


                        BACKGROUND

¶2     Stevenson worked for respondent American Nutrition
from approximately 2009 to 2012 and for respondent PSC LLC
for a few months in 2012 (collectively, Employers). While
working for Employers, he was exposed to acidic cleaning
agents.

¶3     Over the years, Stevenson experienced worsening
lung-related issues. In 2015, he was seen by several physicians
who diagnosed him with various lung conditions. In March
2016, he began receiving social security disability benefits based
on a diagnosis of pulmonary fibrosis.

¶4    In early June 2016, Stevenson visited Dr. Hallenborg, a
pulmonologist. Dr. Hallenborg drew a causal connection
between Stevenson’s lung condition and his occupational
exposure to toxic fumes. In notes dated June 5, 2016, Dr.
Hallenborg recounted the following history:

      The patient was exposed at work at [PSC] to
      apparent acid cleaning. The patient was cleaning
      an area with acid and had inadequate respiratory
      protection and some shortness of breath, but
      persistent for over a year. . . .[W]orking for . . .
      American Nutrition cleaning after the manufacture
      of dog food, [he] was also exposed to acid wash.

Dr. Hallenborg recorded his impressions of Stevenson’s
condition as “toxic fume inhalation with devastating damage to
his respiratory reserve, with pulmonary function abnormality
and CAT scan changes of bilateral fibrosis.” After conducting a
bronchoscopy two days later, Dr. Hallenborg concluded,



20200266-CA                     2              2021 UT App 101
                  Stevenson v. Labor Commission


      The patient is a 40-year-old gentleman who after
      working with acid wash in 2 different places of
      employment developed hypoxemia and acute
      shortness of breath. He was found to have severe
      scarring of both lungs, bilateral emphysema, [and]
      ground-glass appearance of lungs . . . .

In his testimony, Stevenson confirmed that Dr. Hallenborg had
told him, “Your lung issue is due to toxic acid.” Stevenson’s wife
testified that Dr. Hallenborg suggested, “If I were you, I would
get an attorney.”

¶5    Stevenson ultimately retained counsel in January 2017. At
that time, counsel sent notice to Employers stating that
Stevenson “has an occupational disease which he believes was
caused by chemicals he was exposed to while working for your
company.” See Utah Code Ann. § 34A-3-108(2)(a) (LexisNexis
2019) (stating that an employee must notify the employer,
“within 180 days after the cause of action arises” that the
employee intends to make a claim for “benefits arising from [an]
occupational disease”).

¶6     On March 21, 2017, Dr. Hallenborg completed a summary
of medical record form for “Occupational Exposure.” The form
stated Dr. Hallenborg’s diagnosis as “toxic fume inhalation
causing acute and chronic interstitial lung disease.” Dr.
Hallenborg opined that Stevenson was 100% disabled and that
occupational exposure had caused his medical condition.

¶7     Thereafter, Stevenson filed a claim with the Commission
under Utah’s Occupational Disease Act (the Act), alleging that
his interstitial lung disease was caused by his work for
Employers. After an evidentiary hearing, the ALJ dismissed the
claim as untimely because Stevenson had failed to notify
Employers, as required by the Act, within 180 days after his
cause of action arose. To calculate the date on which the cause of
action arose, the ALJ was required to determine when Stevenson



20200266-CA                     3              2021 UT App 101
                 Stevenson v. Labor Commission


knew, or in the exercise of reasonable diligence should have
known, that he had a disabling occupational disease caused by
his employment. See id. § 34A-3-108(2)(b). The ALJ determined
that the cause of action arose when Stevenson “was told by Dr.
Hallenborg on June 5, 2016, that his lung condition was caused
by his work exposure.” The ALJ explained:

      Although there are medical records . . . showing
      that Petitioner at least contemplated the connection
      between his condition and work [earlier,] . . .
      [g]iven the lack of positive diagnosis, . . . the Court
      finds that the connection was only speculative and
      that Petitioner did not know nor should he
      reasonably have known that his occupational
      disease was caused by his employment until the
      diagnosis of Dr. Hallenborg on June 5, 2016.

Because Stevenson first notified his employers in January 2017,
more than 180 days later, the ALJ concluded that the Act barred
his claim.

¶8      The ALJ also rejected a number of motions Stevenson
filed following the evidentiary hearing. Relevant to this appeal,
Stevenson had moved for sanctions under rule 37 of the Utah
Rules of Civil Procedure, claiming that Employers had failed to
maintain required employee exposure records. The ALJ denied
that motion because, among other things, Stevenson had not
shown how the alleged spoliation of evidence had prejudiced his
claim.

¶9     The Commission affirmed the ALJ’s order dismissing
Stevenson’s claim because Stevenson “failed to provide notice of
his occupational disease to [Employers] within 180 days of when
he knew or should have known that such disease arose out of
and in the course of his employment.” In particular, the
Commission agreed with the ALJ’s “decision to give Mr.
Stevenson the benefit of the doubt and find that he knew or



20200266-CA                     4                2021 UT App 101
                  Stevenson v. Labor Commission


reasonably should have known about the potential causal
connection between his respiratory condition and the
occupational exposure as of June 5, 2016, when Dr. Hallenborg
described it.” However, the Commission declined to reach the
issue of sanctions, finding that the threshold issue of timeliness
was dispositive.

¶10 Stevenson moved for reconsideration, arguing that “he
did not suffer from the specific occupational disease for which
he claims benefits until Dr. Hallenborg diagnosed him with
chronic interstitial lung disease in March 2017.” The Commission
rejected this argument, noting that “it is clear from the record
that he was suffering disability from his respiratory condition
prior to March 2017 or else he would not have notified
[Employers] of an occupational disease in his January 2017
letter.” Moreover, the Commission explained that “the statutory
phrase ‘knows, or in the exercise of reasonable diligence should
have known’ does not connote a definitive finding regarding
causation, nor does it require a specific diagnosis.” Because
Stevenson “knew his respiratory condition was potentially
caused by his occupational exposure with [Employers] prior to
Dr. Hallenborg’s more refined diagnosis of chronic interstitial
lung disease,” the Commission denied Stevenson’s request for
reconsideration.


            ISSUES AND STANDARDS OF REVIEW

¶11 Stevenson now seeks judicial review and presents two
issues for our consideration. First, Stevenson contends that the
Commission erred in affirming the ALJ’s order dismissing his
claim for failure to timely notify Employers of the occupational
disease. “The Labor Commission’s interpretation of a statute is a
question of law, which we review for correctness.” Massengale v.
Labor Comm'n, 2020 UT App 44, ¶ 4, 462 P.3d 417 (cleaned up).
But subsidiary factual determinations—here, when Stevenson
knew or should have known that he was disabled from an



20200266-CA                     5              2021 UT App 101
                  Stevenson v. Labor Commission


occupational disease caused by his employment—are questions
of fact. See Ockey v. Lehmer, 2008 UT 37, ¶ 34, 189 P.3d 51. When
the Commission’s action is based on a determination of fact, we
may grant relief only if the facts are “not supported by
substantial evidence when viewed in light of the whole record
before the court.” Utah Code Ann. § 63G-4-403(4)(g) (LexisNexis
2019). “A decision is supported by substantial evidence if there is
a quantum and quality of relevant evidence that is adequate to
convince a reasonable mind to support a conclusion.” Provo City
v. Utah Labor Comm’n, 2015 UT 32, ¶ 8, 345 P.3d 1242 (cleaned
up).

¶12 Stevenson also contends the Commission erred in
declining to reach the issue of sanctions. But because we decline
to disturb the Commission’s decision dismissing Stevenson’s
claim for occupational disease benefits, we have no occasion to
consider Stevenson’s argument that he would have been entitled
to sanctions for spoliation of evidence if his claim had been
adjudicated. 1




1. During oral argument before this court, Stevenson’s counsel
suggested that, if the Commission had granted the proposed
sanction of striking Employers’ answers and entering a default
judgment, Employers would have been unable to raise the notice
issue as an affirmative defense. But that assumes that striking
Employers’ answers would have been an appropriate sanction
for the spoliation alleged in this case. Stevenson’s claim
regarding the alleged spoliation of evidence has nothing to do
with when the 180-day notice period began to run; he does not
suggest, for instance, that Employers’ alleged failure to maintain
exposure records prevented him from learning that his disability
was caused by his employment. Under these circumstances,
there would be no basis for precluding Employers from raising
the timeliness issue.




20200266-CA                     6               2021 UT App 101
                 Stevenson v. Labor Commission


                          ANALYSIS

¶13 Under the Act, employees who have sustained “an
occupational disease, as defined in this chapter, arising out of
and in the course of employment” must “promptly” notify their
employer. Utah Code Ann. § 34A-3-108(1) (LexisNexis 2021). 2
And according to our legislature, in this context “promptly”
means within 180 days: “An employee who fails to notify the
employee’s employer or the division within 180 days after the
cause of action arises is barred from a claim of benefits arising
from the occupational disease.” Id. § 34A-3-108(2)(a). For
purposes of this statutory provision, a cause of action arises
when “the employee first: (i) suffers disability from the
occupational disease; and (ii) knows, or in the exercise of
reasonable diligence should have known, that the occupational
disease is caused by employment.” Id. § 34A-3-108(2)(b). The
Commission found that both criteria were satisfied no later than
June 5, 2016, when Dr. Hallenborg opined that Stevenson’s lung
condition was due to occupational exposure to toxic fumes while
working for Employers.

¶14 Stevenson challenges this finding by arguing that Dr.
Hallenborg did not diagnose him with “interstitial lung
disease”—or any other specific disease—until March 2017 when
the doctor completed the “Occupational Exposure” form. He
argues that the employee must know that he is suffering
disability “from a named disease” and that “[n]otice of a lung
condition alone is insufficient to require that notice of an
occupational disease be given.”

¶15 Stevenson’s argument overlooks the fact that
“occupational disease” is a defined term within the Act. And the

2. We quote the current version of this subsection for
convenience, as no material amendments to the statute have
been made since the events giving rise to this case.




20200266-CA                    7               2021 UT App 101
                  Stevenson v. Labor Commission


statutory definition is incompatible with Stevenson’s contention
that “occupational disease” is limited to a particular type of
diagnosis. The Act defines a compensable occupational disease
as “any disease or illness that arises out of and in the course of
employment and is medically caused or aggravated by that
employment.” Id. § 34A-3-103. By defining “occupational
disease” to include “any disease or illness,” the Act does not
limit coverage to those employees who have received a
definitive diagnosis identifying “a named disease.”

¶16 Here, the conditions identified in Dr. Hallenborg’s June 5
report—and tied to Stevenson’s occupational exposure—meet
the definition of “occupational disease” as defined in the Act. Dr.
Hallenborg described Stevenson’s condition as “toxic fume
inhalation with devastating damage to his respiratory reserve,
with pulmonary function abnormality and CAT scan changes of
bilateral fibrosis.” These conditions fall comfortably within the
broad category of “any disease or illness.”

¶17 Moreover, even if we were to accept Stevenson’s cramped
interpretation, Dr. Hallenborg’s March 2017 diagnosis of
“interstitial lung disease” did not mark the first time Stevenson
was diagnosed with “a named disease.” Other physicians had
previously diagnosed Stevenson with chronic lung diseases,
including pulmonary fibrosis, which is a type of interstitial lung
disease. 3 Stevenson knew that he suffered a disability from that
disease prior to his June 5, 2016 visit with Dr. Hallenborg—even
if he did not know until June 5 that the disease was

3. “Interstitial lung disease refers to a group of about 100 chronic
lung disorders characterized by inflammation and scarring that
make it hard for the lungs to get enough oxygen. The scarring is
called pulmonary fibrosis.” Interstitial Lung Disease: Pulmonary
Fibrosis, - JOHNS HOPKINS MEDICINE, https://www.hopkinsm
edicine.org/health/conditions-and-diseases/interstitial-lung-dise
ase-pulmonary-fibrosis# [https://perma.cc/MF63-GH5M].




20200266-CA                     8                2021 UT App 101
                  Stevenson v. Labor Commission


occupational—because he had “been receiving Social Security
Disability since March 2016 based on [his] diagnosis of
pulmonary fibrosis.” In addition, Stevenson notified Employers
in January 2017 that he had “an occupational disease which he
believes was caused by chemicals he was exposed to while
working for your company.” Given these facts, Stevenson cannot
credibly argue he lacked knowledge that he suffered from an
“occupational disease” until March 2017.

¶18 Sufficient evidence supports the Commission’s finding
that the 180-day notice period began to run no later than June 5,
2016—the date on which Dr. Hallenborg drew the connection
between Stevenson’s disabling lung disease and his
employment. On that date, Dr. Hallenborg opined that
Stevenson’s condition had been caused by exposure to toxic
fumes while working for Employers. In his notes, Dr. Hallenborg
identified both workplaces and recounted that Stevenson had
been exposed to acid wash at both jobs. Dr. Hallenborg
concluded that Stevenson’s condition was due to “toxic fume
inhalation.” Two days later, after conducting a bronchoscopy,
Dr. Hallenborg again opined that Stevenson had developed the
lung conditions “after working with acid wash in 2 different
places of employment.” And Dr. Hallenborg specifically told
Stevenson, “Your lung issue is due to toxic acid.” At that point,
Stevenson knew, or should have known, that he had “any
disease or illness” that arose out of and was medically caused or
aggravated by his employment, triggering the 180-day notice
period. See id. § 34A-3-103.

¶19 Finally, Stevenson argues that the Commission’s
application of the statute to the facts of this case functions as an
unconstitutional statute of repose. A statute of repose “prevents
suit a statutorily specified number of years after a particular
event occurs, without regard to when the cause of action
accrues.” Velarde v. Board of Reviews of Indus. Comm’n, 831 P.2d
123, 125 (Utah Ct. App. 1992). Because “a statute of repose may
bar the filing of a lawsuit even though the cause of action did not


20200266-CA                     9                2021 UT App 101
                  Stevenson v. Labor Commission


arise until after the action was barred and although the injured
person was diligent in seeking a remedy,” statutes of repose may
run afoul of the Open Courts Clause of the Utah Constitution
unless there is “an effective and reasonable alternative remedy”
or “there is a clear social or economic evil to be eliminated.” Id.
at 126 (cleaned up).

¶20 Utah Code section 34A-3-108 is not a statute of repose
because it does not bar a suit as untimely “without regard to
when the cause of action accrues.” See id. To the contrary, it
expressly provides that the notice period does not run until “180
days after the cause of action arises.” Utah Code Ann. § 34A-3-
108(2)(a) (LexisNexis 2021). Nor did the Commission apply the
statute in a manner that barred Stevenson’s claim before the
cause of action arose. Stevenson had all the information
necessary to file a claim under the Act no later than June 5, 2016.
Therefore, we find no merit in Stevenson’s claim that the
Commission’s application of the statute violates the Utah
Constitution’s Open Courts Clause.


                         CONCLUSION

¶21 The Commission’s interpretation of the relevant notice
statute was correct, and its determination that Stevenson did not
notify Employers of his occupational disease claim within 180
days after that claim arose was supported by substantial
evidence. Accordingly, we decline to disturb the Commission’s
decision dismissing Stevenson’s claim.




20200266-CA                    10               2021 UT App 101